 In the Matter of MORRIS HARRIS AND ANNA HARRIS, CO-PARTNERS, D/B/AUNION MANUFACTURING COMPANY, EMPLOYERandAMALGAMATEDCLOTHING WORKERS OF AMERICA, CIO, PETITIONERCase No. 16-R-2007.-Decided February 7, 1947Mr. J. H. Roth,of El Paso, Tex., for the Employer.Messrs. Cerefino AnclzondoandLatane Lambert,of El Paso, Tex.,for the Petitioner.Messrs. Sam DiazandGeorge F. Webber,of El Paso, Tex., for theIntervenor.Mr. Jack Mantel,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon an amended petition duly filed, the National Labor RelationsBoard, on October 31, 1946, conducted a prehearing election pursuantto Section 203.49 of the Board's Rules and Regulations among theemployees in the alleged appropriate unit, to determine whether theydesired to be represented by the Petitioner or by the Intervenor, orby neither labor organization, for the purposes of collective bargain-ing.At the close of the election, a, Tally of Ballots was furnished theparties.The Tally reveals that there were approximately 231 eligiblevoters; that 222 valid-ballots were cast, of which 145 were for thePetitioner, 2 for the Intervenor, and 75 for neither; and that 5 ballotswere challenged.On November 6, 1946, the Intervenor filed objections to the conductof the election.Thereafter, a hearing was held at El Paso, Texas, onDecember 5, 1946, before Lewis Moore, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERUnion Manufacturing Company is a partnership with its principaloffice at Los Angeles, California.We are here concerned with the72 N. L.R. B., No. 89.494 UNIONMANUFACTURING COMPANY495Employer's plant at El Paso, Texas, where it is engaged in the mann-facture of men's work clothes.During the 6-month period preceedingthe date of the hearing, the Employer purchased materials for useat its El Paso plant valued in excess of $100,000, of which over 90percent was shipped to its plant from points outside the State of Texas.During the same period, the Employer manufactured finished productsat its El Paso plant, valued in excess of $150,000, of which over $147,000worth was shipped to points outside the State of Texas.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.If.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.United G lament Workers of America, herein called the Intervenor,isa labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.IT[.THE QUESTION CONCERNING RFPRESENT ATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been cert ifiecl by the Board in an appropriate unit.We find that a, question affecting colnnierce. has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accord with the agreement, of the parties,that all production and maintenance employees of the Employer, in-cluding operators, inspectors, pressers, bundle boys, numerators ornumberers, production counters, markers, cutters, shipping employees,machinists and machinists' helpers, but excluding clerical employees,night watchman, head shipper, plant manager, superintendent, fore-men, foreladies, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.TIIE DETERMINATION OF REPRESENTATIVESThe Intervenor objected to the conduct of the election, alleging thatthe results thereof were influenced because of a statement made by aBoard agent to two employees.The record discloses that the Inter-731242-47-N ol. 72-33 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDvenor had designated two employees to serve as observers for theelection.The Board agent summoned these employees to the pollingplace immediately before the election in order to instruct them as totheir duties.They told the Board agent that they would not serveas observers and the former requested them to sign a statement tothat effect.The two employees testified that upon their refusal tosign such statement, the agent told them that they would have to do so,"because that's the only thing that will keep you from going to jail."The employees returned to their work until voting time, then casttheir ballots and returned to their job.They did not discuss thematter with any other employees who were eligible to vote in theelection, nor does it appear that the incident was witnessed by anyother employees.A statement of the Board agent, which Wa* s madea part of the record by stipulation of the parties, showed that theagent had told the two employees that they should sign the waiverto act as observers"to keep me out of jail."Without condoning the statement attributed to the Board agent,it is our opinion that neither version of what was said to the twoemployees is sufficient to warrant the setting aside of the election.The results of the election held prior to the hearing show that thePetitioner has secured a large majority of the valid votes cast andthat the challenged ballots are insufficient in number to affect theresults of the election.Under these circumstances, we shall not directthat the challenged ballots be opened and counted, but instead we shallcertify the Petitioner as the collective bargaining representative ofthe employees in the unit hereinbefore found appropriate.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Amalgamated Clothing Workers ofAmerica, CIO, has been designated and selected by a majority of allproduction and maintenance employees of Morris Harris and AnnaHarris,co-partners,d/b/a Union Manufacturing Company, El Paso,Texas, including operators, inspectors, pressers, bundle boys, numera-tors, or numberers, production counters, markers, cutters, shippingemployees, machinists and machinists' helpers, but excluding clericalemployees, night watchman, head shipper, plant manager, superin-tendent, foremen, foreladies, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, as their representative for the purposes of collective bargain-ing, and that, pursuant to Section 9 (a) of the Act, the said organi-zation is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.